Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 25, 26 and 37 are objected to because of the following informalities: claim 25 recites “the first integrated circuit is amounted on a surface of the second integrated circuit”. The word “amounted” should be changed to “mounted”.  
claim 26 recites “the first integrated circuit is amounted next to the second integrated circuit”. The word “amounted” should be changed to “mounted”.
Claim 37 recites “multiple displayed subframes to be integrated over time by eyes of the wear”. The word “wear” should be changed to “wearer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Topliss et al., US Patent 11,122,256 hereinafter referenced as Topliss in view of Newell et al., US Patent 9829710 hereinafter referenced as Newell.

1-20. (Canceled)

As to claim 21, Topliss discloses a headset display device comprising a central processor and a plurality of projector integrated circuits for eyes of a wearer of the headset display device (e.g. controller 504 and projectors 512, fig. 6), 
wherein each eye of the wearer is associated with at least three projector integrated circuits (In one embodiment, the system 500 includes three projectors 512 for each eye (projectors 512A-512C for the right eye, and projectors 512D-512F for the right eye)), and 
wherein each of the three projector integrated circuits is communicatively coupled to the central processor (in some embodiments, the controller, light sources, and the projectors may be contained in a unit that is a component of or mounted on the headset, fig. 6) and comprises:
a first integrated circuit comprising a light emitter array having monochrome light emitters of a single color (e.g. light sources 510A-510F, fig. 8); and
a second integrated circuit coupled to the first integrated circuit, wherein the second integrated circuit comprises a graphics processor configured to receive image data and generate transformed image data based on the received image data, wherein the graphics processor is configured to provide the transformed image data to the first integrated circuit (The controller 504 of fig. 8 may include one or more of various types of processors, CPUs, image signal processors (ISPs), graphics processing units (GPUs), coder/decoders (codecs), memory, and/or other components may, for example, generate virtual content for projection by the light engine(s) 508),
wherein the first integrated circuit is configured to output the transformed image data using the light emitter array (The gaze tracking 520 component(s) of fig. 8 may be implemented according to any of a variety of gaze tracking technologies, and may provide gaze tracking input to the controller 504 so that projection by the light engine(s) 508 can be adjusted according to current position of the subject's eye(s) 590), 
wherein the first integrated circuit and the second integrated circuit are within a single chip (In some embodiments, as shown in fig. 8, the MR system 500 may also include a separate control box 502 that includes three light sources 510 for each eye (projectors 510A-510C for the right eye, and projectors 510D-510F for the right eye), and a controller 504 and power supply 506 for the MR system 500). 
Topliss does not specifically disclose the first integrated circuit is configured to communicate with the second integrated circuit using through-silicon vias.
However, connecting circuits using through-silicon vias is well known in the art. For example, Newel discloses connecting circuits using through-silicon vias (The interposer 408 includes a plurality of through-silicon vias (TSVs) 416A-416D (collectively TSVs 416) which each provide a vertical electrical connection (via) passing completely through the interposer between the top side and the bottom side thereof).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Topliss to further include Newell’s method of using through-sillcon vias in order to operate the display device in efficient manner.

As to claim 39, Topliss discloses a method, by a headset display device, comprising: receiving, from a first rendering device, data for images to be displayed by the headset display device (e.g. controller 504 and projectors 512, fig. 6), 
wherein the headset display device comprises: a central processor and a plurality of projector integrated circuits for eyes of a wearer of the headset display device, wherein each eye of the wear is associated with at least three projector integrated circuits (In one embodiment, the system 500 includes three projectors 512 for each eye (projectors 512A-512C for the right eye, and projectors 512D-512F for the right eye)), and 
wherein each of the three projector integrated circuits is communicatively coupled to the central processor (in some embodiments, the controller, light sources, and the projectors may be contained in a unit that is a component of or mounted on the headset, fig. 6) and comprises: a 
first integrated circuit comprising a light emitter array having monochrome light emitters of a single color; and 
a second integrated circuit coupled to the first integrated circuit, wherein the second integrated circuit comprises a graphics processor configured to receive image data and generate transformed image data based on the received data, wherein the graphics processor is configured to provide the transformed image data to the first integrated circuit, wherein the first integrated circuit is configured to output the transformed image data using the light emitter array, 
wherein the first integrated circuit and the second integrated circuit are within a single chip (In some embodiments, as shown in fig. 8, the MR system 500 may also include a separate control box 502 that includes three light sources 510 for each eye (projectors 510A-510C for the right eye, and projectors 510D-510F for the right eye), and a controller 504 and power supply 506 for the MR system 500), and 
producing, using the light emitter array of each projector integrated circuit, light based on the received data (the controller 504 may, for example, generate virtual content for projection by the light engine(s) 508).
Topliss does not specifically disclose the first integrated circuit is configured to communicate with the second integrated circuit using through-silicon vias.
However, connecting circuits using through-silicon vias is well known in the art. For example, Newel discloses connecting circuits using through-silicon vias (The interposer 408 includes a plurality of through-silicon vias (TSVs) 416A-416D (collectively TSVs 416) which each provide a vertical electrical connection (via) passing completely through the interposer between the top side and the bottom side thereof).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Topliss to further include Newell’s method of using through-sillcon vias in order to operate the display device in efficient manner.

As to claim 40, Topliss discloses One or more computer-readable non-transitory storage media embodying software that is operable when executed to: 
receive, by a headset display device and from a first rendering device, data for images to be displayed by the headset display device (e.g. controller 504 and projectors 512, fig. 6), wherein the headset display device comprises:
a central processor and a plurality of projector integrated circuits for eyes of a wearer of the headset display device, wherein each eye of the wear is associated with at least three projector integrated circuits (In one embodiment, the system 500 includes three projectors 512 for each eye (projectors 512A-512C for the right eye, and projectors 512D-512F for the right eye)), and 
wherein each of the three projector integrated circuits is communicatively coupled to the central processor (in some embodiments, the controller, light sources, and the projectors may be contained in a unit that is a component of or mounted on the headset, fig. 6) and comprises:
a first integrated circuit comprising a light emitter array having monochrome light emitters of a single color (as shown in fig. 12, for sequential illumination of different colors, multiple light sources 1200 would be used where each light source 1200 would include a quantum dot cover glass 1202 with a quantum dot selected to emit at one of the desired colors); and 
a second integrated circuit coupled to the first integrated circuit, wherein the second integrated circuit comprises a graphics processor configured to receive image data and generate transformed image data based on the received image data (the controller 504 may include one or more of various types of processors, CPUs, image signal processors (ISPs), graphics processing units (GPUs), coder/decoders (codecs), memory, and/or other components), 
wherein the graphics processor is configured to provide the transformed image data to the first integrated circuit, wherein the first integrated circuit is configured to output the transformed image data using the light emitter array (as shown in fig. 6, the controller 504 may, for example, generate virtual content for projection by the light engine(s) 508), 
wherein the first integrated circuit and the second integrated circuit are within a single chip (In some embodiments, as shown in fig. 8, the MR system 500 may also include a separate control box 502 that includes three light sources 510 for each eye (projectors 510A-510C for the right eye, and projectors 510D-510F for the right eye), and a controller 504 and power supply 506 for the MR system 500), and 
produce, using the light emitter array of each projector integrated circuit, light based on the received data (the controller 504 may, for example, generate virtual content for projection by the light engine(s) 508). 
Topliss does not specifically disclose the first integrated circuit is configured to communicate with the second integrated circuit using through-silicon vias.
However, connecting circuits using through-silicon vias is well known in the art. For example, Newel discloses connecting circuits using through-silicon vias (The interposer 408 includes a plurality of through-silicon vias (TSVs) 416A-416D (collectively TSVs 416) which each provide a vertical electrical connection (via) passing completely through the interposer between the top side and the bottom side thereof).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Topliss to further include Newell’s method of using through-sillcon vias in order to operate the display device in efficient manner.

As to claim 22, the combination of Topliss and Newell discloses the headset display device of Claim 21. The combination further discloses the transformed image data is for correcting for one or more distortions comprising a geometrical distortion or a brightness distortion (Topliss, in some embodiments, the MR headset may include a gaze tracking component implemented according to any of a variety of gaze tracking technologies that may, for example, provide gaze tracking input to the controller so that the light beams projected by the light engine can be adjusted according to the current position of the subject's eyes).

As to claim 23, the combination of Topliss and Newell discloses the headset display device of Claim 22. The combination further discloses the one or more distortions stem from a near eye display optical system comprising a display or a waveguide of the headset display device (Topliss, FIG. 12 illustrates a light engine in an MR system that uses a single scanning mirror and waveguides to direct light from multiple independent light sources to focusing elements that provide different projection points to a reflective holographic combiner, according to some embodiment).

As to claim 24, the combination of Topliss and Newell discloses the headset display device of Claim 21. The combination further discloses the second integrated circuit further comprises a display driver integrated circuit configured to adjust display timing of one or more pixel colors of one or more displayed subframes, and wherein the one or more displayed subframes have finer gradations than a physical limitation of the light emitter arrays (Newell, The flow diagram of FIG. 12 begins at block 1200, and proceeds to perform block 1205, where it obtain instructions that indicate, for each of a plurality of light-emitting pixels on a display, whether and/or how to emit light from the pixel at a given time (e.g., the next display frame or cycle)).

As to claim 25, the combination of Topliss and Newell discloses the headset display device of Claim 21. The combination further discloses the first integrated circuit is amounted on a surface of the second integrated circuit, and wherein the first integrated circuit and the second integrated circuit form a vertical three-dimensional stacking structure (Newell, the interposer 408 includes a plurality of through-silicon vias (TSVs) 416A-416D (collectively TSVs 416) which each provide a vertical electrical connection (via) passing completely through the interposer between the top side and the bottom side thereof).

As to claim 26, the combination of Topliss and Newell discloses the headset display device of Claim 21. The combination further discloses the first integrated circuit is amounted next to the second integrated circuit on an interposer, and wherein the first integrated circuit and the second integrated circuit form a 2.5- dimensional structure are configured to communicate with each other via through-silicon vias connecting communication points of the first integrated circuit and the second integrated circuit (Topliss, FIGS. 5 and 6 illustrate a mixed reality (MR) system 500 that uses a reflective holographic combiner 550 to direct light projected by multiple projectors 512 into a subject's eye 590, while also transmitting light from the environment to the subject's eye 590, according to some embodiments).

As to claim 27, the combination of Topliss and Newell discloses the headset display device of Claim 21. The combination further discloses the central processor is configured to receive, from a first rendering device, data for images to be displayed by the headset display device; the headset display device is configured to process the received data using the plurality of projector integrated circuits; and the plurality of projector integrated circuits are configured to produce, using the light emitter array of each projector integrated circuit, light based on the processed data (Topliss, as shown in fig. 4, In some embodiments, to provide an MR experience to the user, the curved mirror 406 may allow light from the subject's environment to pass through the mirror to the subject's eye 490 while simultaneously reflecting the light beams generated by the projector 402 to the subject's eye 490, thus enabling the subject to see elements of both an external (real) scene and the virtual reality (VR) images projected by the projector).

As to claim 28, the combination of Topliss and Newell discloses the headset display device of Claim 27. The combination further discloses the headset display device further comprises a waveguide configuration, and wherein the light produced by the light emitter array of each projector integrated circuit is directed through the waveguide configuration to at least one eye of the wearer of the headset display device (Topliss, FIG. 12 illustrates a light engine in an MR system that uses a single scanning mirror and waveguides to direct light from multiple independent light sources to focusing elements that provide different projection points to a reflective holographic combiner, according to some embodiment).

As to claim 29, the combination of Topliss and Newell discloses the headset display device of Claim 28. The combination further discloses the data for images to be displayed by the headset display device is received from the first rendering device at a first rate and the received data is processed using the plurality of projector integrated circuits at a second rate, the second rate being greater than the first rate (Newell, using color purity to aid software chromatic aberration correction; aliasing artifacts from visible subpixels or pentile; using a non-constant pixel fill rate to reduce latency).

As to claim 30, the combination of Topliss and Newell discloses the headset display device of Claim 27. The combination further discloses the first rendering device is in wireless communication with the headset display device (Topliss, e.g. the controller may couple to the control box 502 via a wired or wireless (e.g., Bluetooth) connection).

As to claim 31, the combination of Topliss and Newell discloses the headset display device of Claim 21. The combination further discloses the graphics processor is further configured to generate transformed image data based on a current viewpoint of the wearer (Topliss, in some embodiments, the subject's pupil position may be tracked by a gaze tracking component, and the MR system may selectively illuminate different eye box points according to the tracking information by selectively activating different ones of the light sources and projectors, for example as illustrated in FIGS. 5 and 11).

As to claim 32, the combination of Topliss and Newell discloses the headset display device of Claim 1. The combination further discloses the headset display device further comprises a movement sensor or orientation sensor, and wherein the current viewpoint of the wearer is determined based on sensor data received from the movement sensor or orientation sensor (Newell, fig. 11, the head mounted display or other enclosing structure may further be designed and/or configured to operate together with external components, such as one or more external sensors that track movement and/or other information about the wearer or other user of the head mounted display or other enclosing structure, an external system that supplies video and optionally other information for use by the head mounted display or other enclosing structure (e.g., as part of a virtual reality and/or augmented reality system), etc).

As to claim 33, the combination of Topliss and Newell discloses the headset display device of Claim 21. The combination further discloses the graphics processor is further configured to apply geometric transformations to the received image data to correct chromatic aberrations (Topliss, in some embodiments, the MR headset may include a gaze tracking component implemented according to any of a variety of gaze tracking technologies that may, for example, provide gaze tracking input to the controller so that the light beams projected by the light engine can be adjusted according to the current position of the subject's eyes).

As to claim 34, the combination of Topliss and Newell discloses the headset display device of Claim 21. The combination further discloses the graphics processor comprises: a transform block configured to determine, based on a current viewpoint of the wearer, visibility information for virtual objects to be displayed in an artificial reality scene; a pixel block configured to determine color values based on the determined visibility information; or a display block configured to prepare the determined color values for output to a display driver (Topliss, In some embodiments, the holographic combiner 550 and projectors 512 of light engine 508 may be arranged to separately project light fields with different fields of view and resolution that optimize performance, system complexity and efficiency, so as to match the visual acuity of the eye).

As to claim 35, the combination of Topliss and Newell discloses the headset display device of Claim 21. The combination further discloses each light emitter array comprises LEDs emitting light of a pre-determined color (Newell, In particular, in blocks 1105-1115 of fig. 11, the routine obtains a non-conductive interposer (optionally silicon), for use as a substrate on which an emission material (optionally OLEDs) is to be applied, and creates a plurality of through-interposer vias connecting the top and bottom sides of the interposer (also referred to as ‘through-silicon vias’ in embodiments in which the interposer is silicon), including adding conductive material for each via to allow an electrical signal to pass through the via).

As to claim 36, the combination of Topliss and Newell discloses the headset display device of Claim 21. The combination further discloses the received image data has a first frame rate, and wherein the transformed image data has a second frame rate higher than the first frame rate (Newell, using color purity to aid software chromatic aberration correction; aliasing artifacts from visible subpixels or pentile; using a non-constant pixel fill rate to reduce latency).

As to claim 37, the combination of Topliss and Newell discloses the headset display device of Claim 36. The combination further discloses the transformed image data having the second frame rate is configured to allow multiple displayed subframes to be integrated over time by eyes of the wear (Newell, using color purity to aid software chromatic aberration correction; aliasing artifacts from visible subpixels or pentile; using a non-constant pixel fill rate to reduce latency).

As to claim 38, the combination of Topliss and Newell discloses the headset display device of Claim 21. The combination further discloses the second integrated circuit comprises a display driver integrated circuit configured to adjust display positions of one or more pixel colors of one or more displayed subframes, and wherein the one or more displayed subframes have finer gradations than a physical limitation of the light emitter arrays (Newell, In addition, control logic circuits may be positioned on the bottom side of the interposer 902 to control display of light by the plurality of light-emitting pixels in the emissive layer(s) 904, such as by daisy-chaining multiple created pixel driver arrays (see FIG. 8) on the bottom side of the interposer).

Response to Arguments
Applicant’s arguments with respect to claims 21, 39 and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        8/31/2022